       Case 1:19-cv-00884-RB-KRS Document 23 Filed 01/28/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAMES MARTIN,

               Petitioner,

       vs.                                                  No. 1:19-CV-00884-RB-KRS

MARIANNA VIGIL, Warden, and
HECTOR H. BALDERAS, Attorney General
for the State of New Mexico,

               Respondents.

                                 ORDER TO SHOW CAUSE

       James Martin, a prisoner at the Penitentiary of New Mexico, has filed a petition for

habeas corpus challenging the execution of his sentence pursuant to 28 U.S.C. § 2241. (See Doc.

1). On March 4, 2020, Respondents filed an answer to Martin’s petition. (Doc. 15). Martin

subsequently filed a motion for dismissal of certain claims. (Doc. 16). On April 7, 2020, Martin

filed a motion for preliminary injunction seeking an award of five months’ credit towards his

sentence of incarceration. (Doc. 18). Contemporaneously with this Order, the undersigned has

filed Proposed Findings and a Recommended Disposition concerning Martin’s pending motion

to dismiss and his pending motion for preliminary injunction.

       However, both the parties’ filings and outside materials indicate that Martin may no

longer be incarcerated. A “good time figuring sheet” attached to a July 2019 state-court filing by

Respondents states that Martin was scheduled to be discharged from incarceration no later than

January 14, 2021. (See Doc. 15 Ex. X att. 2, at 2). In Martin’s own April 2020 motion for

preliminary injunction, Martin calculated that an immediate award of five months of additional

credit towards his incarceration “would reduce his release date to May 25, 2020,” which suggests

that Martin was scheduled to be released sometime around November 1, 2020. (Doc. 18 at 2).
       Case 1:19-cv-00884-RB-KRS Document 23 Filed 01/28/21 Page 2 of 4




The undersigned also takes judicial notice that a review of the official New Mexico Corrections

Department “offender search” website indicates that the “supervision status” for James Martin,

N.M.C.D. Number 71314, is listed as “probation/parole” rather than “inmate.” See New Mexico

Corrections Department, Offender Search, https://cd.nm.gov/offender-search/ (last visited

January 28, 2021); (see also Doc. 1 at 2) (indicating Martin’s N.M.C.D. number).

       Under Article III of the United States Constitution, federal courts are only empowered to

adjudicate live controversies. See, e.g., Alvarez v. Smith, 558 U.S. 87, 92 (2009). “Mootness is a

threshold issue because the existence of a live case or controversy is a constitutional prerequisite

to federal court jurisdiction.” McClendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir.

1996); see also Alvarez, 558 U.S. 92 (noting that an “actual controversy must be extant at all

stages of review, not merely at the time the complaint is filed”). A case becomes moot if, during

the pendency of the action, an event occurs that makes it “impossible for the court to grant any

effectual relief whatever to a prevailing party.” Church of Scientology v. United States, 506 U.S.

9, 12 (1992); see also, e.g., Green v. Haskell Cnty. Bd. of Comm’rs, 568 F.3d 784, 794 (10th Cir.

2009) (quotation omitted) (“If, during the pendency of the case, circumstances change such that

[a party's] legally cognizable interest in a case is extinguished, the case is moot, and dismissal

may be required.”).

       A federal prisoner may challenge the execution of his sentence, as Martin has done, via a

petition brought under 28 U.S.C. § 2241. See, e.g., McIntosh v. U.S. Parole Comm’n, 115 F.3d

809, 811 (10th Cir. 1997). However, a federal court may only issue a writ of habeas corpus on

this basis when the petitioner is “in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3). If a prisoner seeking recalculation of his release date

under § 2241 is released from custody before his petition is resolved, “the best [a] court could do




                                                  2
       Case 1:19-cv-00884-RB-KRS Document 23 Filed 01/28/21 Page 3 of 4




for him would be to declare [in an advisory opinion] that he spent longer in prison than he should

have.” Rhodes v. Judiscak, 676 F.3d 931, 935 (10th Cir. 2012). Because such a prisoner no

longer has an injury that is redressable by the relief that he seeks, his circumstances are not

enough to present a live controversy under Article III. See, e.g., id.; see also Crawford v. Booker,

229 F.3d 1162, 2000 WL 1179782, at *2 (10th Cir. 2000) (unpublished table decision) (holding

that a court adjudicating a § 2241 petition seeking additional good-time credits, filed by an

inmate who is subsequently released, may not apply such credit so as to shorten the length of his

supervised release period); Rhodes, 676 F.3d. at 933-34 (citing, e.g., United States v. Johnson,

529 U.S. 53, 59-60 (2000)) (noting that precedent “clearly prohibits habeas courts . . . from

modifying a supervised release term to make up for a too-long prison sentence”).

       Because Martin has apparently been released from incarceration, his § 2241 petition

concerning the execution of his sentence appears to be moot. See, e.g., Arauz v. Farley, No. CIV-

18-1011-R, 2019 WL 458490, at *1-2 (W.D. Okla. Jan. 8, 2019), R&R adopted, 2019 WL

458406 (W.D. Okla. Feb. 5, 2019) (dismissing § 2241 petition concerning alleged miscalculation

of time credited to incarceration period, where petitioner had been released prior to resolution);

Miller v. Garcia, No. 12-cv-433 JB/WPL, 2012 WL 13076564, at *6 (D.N.M. Sept. 11, 2012)

(citing, e.g., Rhodes, 676 F.3d at 935), R&R adopted, 2012 WL 13076300 (D.N.M. Sept. 29,

2012) (dismissing § 2241 claim regarding calculation of sentence as moot upon prisoner’s

release from custody); Fields v. Wiley, Civ. No. 07-cv-02178-LTB-KMT, 2009 WL 1065863, at

*2-4 (D. Colo. Apr. 20, 2009) (dismissing as moot § 2241 action where petitioner was released

from prison and petition only sought restoration of forfeited good-time credit). Martin will

therefore be required to show cause why this case should not be dismissed.




                                                  3
       Case 1:19-cv-00884-RB-KRS Document 23 Filed 01/28/21 Page 4 of 4




       IT IS THEREFORE ORDERED that, within fourteen days from entry of this Order,

Martin file a response showing cause why his petition should not be dismissed as moot. Martin is

advised that failure to respond in a timely fashion may result in dismissal without further notice.




                                              _____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
